Citation Nr: 1533823	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08- 37 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to June 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012 and August 2014, the case was remanded for further development (by an Acting Veterans law Judge and a Veterans Law Judge other than the undersigned).  It has how been reassigned to the undersigned.  Additional medical evidence was received following the issuance of the most recent December 2014 supplemental statement of the case (SSOC).  The Veteran, through his representative, waived AOJ consideration of this evidence.  

A September 1987 Board decision had denied service connection for a psychiatric disability, to include PTSD.  The March 2008 rating decision on appeal denied service connection for PTSD and declined to reopen a claim of service connection for a psychiatric disability to include schizoaffective disorder.  The Veteran perfected an appeal as to both issues.  In correspondence received in February 2009, the Veteran indicated that he wished to withdraw his petition to reopen the claim of service connection for a psychiatric disability [other than PTSD].  The January 2012 Board decision dismissed the appeal to reopen a claim of service connection for a psychiatric disability [other than PTSD] and remanded the petition to reopen a claim of service connection for PTSD for further development.  [Notably, a claim to reopen a claim of service connection for a psychiatric disability, other than PTSD, was again adjudicated by a May 2015 rating decision which continued the previous denial.  The Veteran has not disagreed with this decision.]   Accordingly, the sole issue before the Board regarding mental disability is whether new and material evidence has been received to reopen a claim of service connection for PTSD.


FINDINGS OF FACT

1.  A final September 1987 Board decision denied the Veteran service connection for PTSD, based essentially on a finding that he was not shown to have PTSD.

2.  Evidence received since the September 1987 Board decision does not tend to show that the Veteran has a diagnosis of PTSD; does not relate positively to an unestablished fact necessary to substantiate a claim of service connection for PTSD; and does not raise a reasonable possibility of substantiating such claim.

3.  A hearing loss disability was not manifested during service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is related to his service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for PTSD may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in December 2007 and December 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards. 

In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  While initial notice provided the Veteran may not have been Kent-compliant, adequate notice was provided in an October 2012 (SSOC), and the matter was thereafter readjudicated in December 2014.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs), pertinent postservice treatment records, and Social Security Administration (SSA) records have been secured.  He was provided VA audiological evaluations in March 2006, May 2011, and October 2014, and psychiatric examinations in January 2008, October 2009, and May 2015.  The Board finds that the reports of these examinations contain sufficient findings and rationale to constitute probative evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Regarding the allegation that the Veteran's hearing loss is related to his exposure to herbicides, hearing loss is not a disease listed in 38 C.F.R. § 3.309(e), and there is no competent evidence suggesting that it might be related to exposure to herbicides.  Consequently, an examination to secure a medical opinion addressing that specific question is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require an examination).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.



Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims. 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R.
§ 3.159(a)(2).



Petition to Reopen a Claim of Service Connection for PTSD

Generally, when a claim is disallowed, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7104, 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

A final September 1987 Board decision denied the Veteran service connection for PTSD, based essentially on a finding that he was not shown to have a diagnosis of such disability.  The evidence of record at the time of the September 1987 Board decision included the Veteran's STRs, VA treatment records which did not show a diagnosis of PTSD, a June 1982 Agent Orange examination, a report of a June 1982 VA examination which found there was no diagnosis of a mental disorder, an August 1986 letter from Dr. J. A. M. S., M.D., indicating that the Veteran was treated for a chronic anxiety neurosis, and an April 1986 VA examination which found "no gross psychiatric disorder."

Evidence received since the September 1987 Board decision includes VA treatment records which show diagnoses of schizophrenia, anxiety, and alcohol induced mood disorder, Social Security Administration records showing the Veteran has been considered disabled for affective disorders, a report of a January 2008 VA examination when anxiety disorder was diagnosed, a report of an October 2009 VA examination when alcohol dependence with sleep disorder was diagnosed, an April 2010 statement by Dr. J. M. V. S., Clinical Psychologist, who noted that the Veteran receives ongoing psychiatric treatment for a history of paranoid type schizophrenia, and a report of a May 2015 VA examination which found that the Veteran did not meet the criteria under the DSM-IV or DSM-5 for a diagnosis of PTSD or any formal mental disorder. 

Because service connection for PTSD was previously denied based on a finding that the Veteran was not shown to have PTSD, for evidence to be new and material in this matter, it would have to tend to show that he now has a diagnosis of PTSD.  No additional evidence received since the September 1987 Board decision shows or tends to show that the Veteran has a diagnosis of PTSD.  The Board notes that the AOJ arranged for VA psychiatric examinations, none of which found a diagnosis of PTSD and no private or VA treatment records show that PTSD has been diagnosed. 

While the private and VA treatment records and VA examination reports added to the record since the September 1987 Board decision are new in the sense that they were not considered in that decision, they are not material evidence.  They show that the Veteran receives ongoing mental health treatment, but not that such treatment is for PTSD; they do not show or suggest that he has a diagnosis of PTSD.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.

In summary, no additional competent evidence received since the September 1987 Board decision is new evidence that tends to prove that the Veteran has PTSD.  Therefore, the additional evidence received since September 1987 does not address the unestablished fact necessary to substantiate the claim of service connection for PTSD; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic diseases, to include SNHL (as an organic disease of the nervous system), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for SNHL).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology.  
38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. 
§ 1116(f).  If a veteran was exposed to certain herbicide agents during active service, a presumption of service connection exists if a veteran is diagnosed with certain enumerated diseases associated with such exposure, even if there is no record of such disease during service.  Hearing loss is not an enumerated disease.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection for a disability based a theory that a claimed disability is due to exposure to herbicides with proof of actual causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On April 1969 separation examination, puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
--
10
LEFT
15
10
15
--
10

A February 2006 VA treatment record shows the Veteran reported a history of hearing loss.  March 2006 VA audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
22
20
45
55
LEFT
15
20
32
68
70

The Veteran reported the onset of his hearing loss as "many years ago" and 1 year of military noise exposure.  Bilateral SNHL was diagnosed.

A May 2011 VA treatment record shows the Veteran reported military noise exposure and that his hearing loss has worsened since his last (2006) evaluation.  Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
55
60
LEFT
20
20
20
60
80

Bilateral moderately severe to severe SNHL above 3000 hertz was diagnosed. 
VA treatment records show ongoing treatment for hearing loss.

On October 2014 VA audiological examination, the Veteran reported difficulty understanding conversations due to his hearing loss.  Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
45
60
LEFT
20
20
20
45
65

Speech recognition ability was 100 percent in each ear.  The diagnosis was bilateral SNHL.  The examiner opined that it was less likely than not that the Veteran's hearing loss was related to service.  The examiner noted that the Veteran was in service 45 years earlier and that his STRs showed that audiograms in service were within normal limits, including on pre-induction, induction, and separation examinations.  The examiner stated, "There were no complaints of hearing loss in service or immediately after release from duty.  VA treatment records are silent as to any audiological treatment/care for hearing loss until the VA evaluation completed in March 2006.  At that time, there was normal hearing bilaterally up to 2000 hertz, and hearing loss affecting higher frequencies, greater for the left ear.  The Veteran indicates occupational experience as a truck driver, which has a risk of noise induced hearing loss.  It is well established in medical literature that exposure to high levels of noise causes either immediate hearing loss, such as in cases of noise/acoustic trauma, or progressive hearing deficits during prolonged periods of exposure during military service.  However, retroactive effects in hearing are NOT expected so many years after exposure to military noise.  After review all available records, it is my opinion that claimed hearing loss condition is less likely as not caused by noise exposure or acoustic trauma during military service."

It is not in dispute that the Veteran currently has a bilateral hearing loss disability.  Furthermore, it is not in dispute that he was exposed to noise trauma during service. However, audiometry did not show a hearing loss disability during service or in the first postservice year.  Therefore, service connection for a hearing loss disability on the basis that such disability began in service and has persisted, or on a presumptive basis (for SNHL as a chronic disease under 38 C.F.R. § 3.309(a)) is not warranted.  Consequently, to substantiate his claim, the Veteran must show otherwise that his current hearing loss disability is etiologically related to his military service.  That is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

The only medical opinion of record in the matter is that by the October 2014 VA examiner to the effect that it is less likely than not that the Veteran's hearing loss is due to service.  The opinion cites to factual data such as normal hearing by audiometry on separation, and that a hearing loss disability was not documented until 2006, more than 35 years after service.  The examiner also pointed to postservice noise trauma as a more likely etiology for the hearing loss.  The examiner's opinion includes rationale supported by citation to factual data and reference to medical literature and is probative evidence in this matter.  As there is no competent evidence to the contrary, it is persuasive. 

Regarding the allegation that the hearing loss is due to exposure to herbicides, as noted above, hearing loss is not listed in 38 C.F.R. § 3.309(e) as a disease related to herbicide exposure; consequently the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  Thus, to prevail under this theory, nexus between the hearing loss and exposure to herbicides must be shown by competent (medical) evidence.  The Veteran is a layperson, and does not cite to any supporting medical literature.  His speculations regarding a nexus between his service, to include exposure to herbicides, and his hearing loss are not probative evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against this claim.  Hence, the benefit of the doubt doctrine does not apply, and service connection for bilateral hearing loss must be denied.


ORDER

The appeal seeking to reopen a claim of service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


